               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

 Tanya Cain,                          )     C/A No.: 3:18-2120-JFA-SVH
                                      )
                  Plaintiff,          )
                                      )
       vs.                            )
                                      )               ORDER
 Providence Hospital, LLC d/b/a       )
 Providence Health,                   )
                                      )
                  Defendant.          )
                                      )
                                      )

      In this employment discrimination case, plaintiff        Tanya Cain

(“Plaintiff”) sues her former employer, Providence Hospital, LLC d/b/a

Providence Health (“Defendant”), based on her termination. All pretrial

proceedings in this case were referred to the undersigned pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(g)

(D.S.C.).

      This matter comes before the court on Defendant’s motion to file under

seal portions of attachments to its motion for summary judgment. [ECF No.

34]. The court has reviewed the brief submitted on this matter. In accordance

with In re Knight Publishing Company, 743 F.2d 231 (4th Cir. 1984), the

court grants the motion to seal on a temporary basis. Because In re Knight

requires the court to provide public notice of a party’s request to seal and
allow interested parties an opportunity to object, this order temporarily

grants the motion to seal until August 30, 2019. If in the interim period any

interested party wishes to object to the permanent sealing of the documents

at issue, that party may file a notice of appearance and state its objections.

In the event any objections are filed, the court will schedule a hearing on the

motion to seal and hear the arguments of all parties. Should no objections be

filed by August 30, 2019, the temporary order will automatically convert to a

permanent order to seal.

      The court considered less drastic alternatives to sealing the requested

documents. The court found that less drastic alternatives were not

appropriate in this employment case, as the parties have indicated that they

have redacted any portions that lend themselves to selective redaction and

only provided the portions that remain. The documents contain information

designated as confidential pursuant to S.C. Code Ann. § 44-7-392(A)(1)(e).

The court has independently reviewed the documents in camera and

concludes that the documents do not lend themselves to selective redaction

under the facts of this case.

      The court finds persuasive the arguments of counsel in favor of sealing

the documents and rejecting the alternatives. The records contain internal

audits deemed confidential by state law. The court notes that the litigant’s

interest in nondisclosure of such proprietary information outweighs the

                                       2
public’s right to access to this document. See May v. Medtronic Inc., No. CA

6:05-794-HMH, 2006 WL 1328765, *1 (D.S.C. May 15, 2006). The confidential

and sensitive nature of the information in the documents at issue requires

that the documents be sealed. Therefore, the court grants the motion to seal

[ECF No. 35] in accordance with the limitations stated herein.

     IT IS SO ORDERED.




August 1, 2019                            Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
